DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 33-52, in the reply filed on August 18, 2021, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33-48 and 50-52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,093,302 Montgomery.
Regarding claim 33, Montgomery teaches a micro (column 22, lines 43-42) array structure (column 22, lines 7-10) including:

    PNG
    media_image1.png
    161
    747
    media_image1.png
    Greyscale
a first layer comprising a substrate material layer (continuous substrate portion beneath electrodes, column 15, lines 13-20, and annotated figure 2a to the right) that includes an accurately defined three- dimensional (3D) 
a second layer (electrode) on the first layer (figure 2a), the second layer structured as a continuous 3D surface layer (one hemisphere, column 22, lines 53-57) on the 3D pattern on the surface of substrate material layer (figure 2a)  that includes a plurality of accurately defined and functionalisable isolated areas (portion of one electrode, column 15, lines 61-65), each area including a millimeter- to nanometer-sized tip (column 22, lines 43-52), wherein the tips are interconnected within the microarray structure by the 3D surface layer (figure 2a); and
a third layer (substrate between electrodes, see annotated figure 2a above) comprising an inert material (column 15, lines 30-32) situated between the areas and isolating the areas from each other (figure 2a), wherein the tips protrude through and are exposed above the inert material (column 22, lines 53-57).
Regarding claim 34, Montgomery teaches that the continuous 3D surface layer is formed from an electrically conductive material (column 23, lines 1-8).
Regarding claim 35, Montgomery teaches that the continuous 3D surface layer comprises a first electrode (column 23, lines 1-8).
Regarding claim 36, Montgomery teaches a counter electrode electrically isolated from the first electrode within the microarray structure (column 26, lines 12-15).
Regarding claim 37, Montgomery teaches that the first electrode is a first region of the tips of the 3D surface layer, and wherein the counter electrode is a second region of the tips of the 3D surface layer (column 7, lines 18-24).
Regarding claim 38, Montgomery teaches a conductive solution (buffering solution, column 20, lines 52-54).

Regarding claim 40, Montgomery teaches that wherein the microarray structure is configured such that, when the microarray structure contacts the conductive solution and current is passed between the counter electrode and the first electrode, the current passes via the conductive solution (column 20, lines 30-32).
Regarding claim 41, Montgomery teaches that the microarray is a micro-electrode sensor array which senses a target analyte in the conductive solution (column 6, lines 47-51).
Regarding claim 42, Montgomery teaches that the microarray structure is functionalised to be a microelectrode sensor array for analysis of a target analyte in the conductive solution (column 24, lines 37-54).
Regarding claim 43, Montgomery teaches that the continuous 3D surface layer is formed from gold, silver, platinum, or a carbon-based material (column 23, lines 1-8).
Regarding claim 44, Montgomery teaches that the inert material is also an insulating material (column 15, lines 30-32).
Regarding claim 45, Montgomery teaches that the 3D surface layer covers the substrate material layer such that the substrate layer is not exposed from above (figure 2a).
Regarding claim 46, Montgomery teaches binding chemistry at one or more of the functionalisable isolated areas (column 19, lines 16-28).
Regarding claim 47, Montgomery teaches a capture agent at one or more functionalisable isolated areas (column 19, lines 16-28).
Regarding claim 48, Montgomery teaches that the substrate material layer is formed from a non-conductive material (column 15, lines 30-49).

Regarding claim 51, Montgomery teaches that the continuous 3D surface layer is formed from a carbon-based material (column 23, lines 1-8).
Regarding claim 52, Montgomery teaches that the continuous 3D surface layer is cut into a plurality of isolated continuous 3D surface layer segments on the substrate material layer (figure 6), each segment including a group of functionalisable isolated areas, wherein each group of functionalisable isolated areas is capable of separate functionalization (column 22, lines 12-17).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,093,302 Montgomery as applied to claim 33 above, and further in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 49, Montgomery teaches the continuous 3D surface layer and the substrate material layer (figure 2a) but does not teach an adhesion layer. However, AAPA teaches the use of an epoxy material to join wires (electrodes) into a substrate surface (as-filed specification, page 1, lines 20-24). It would have been obvious to one of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781